DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to applicant’s Restriction/Election filed on 12/02/2021.
Currently claims 1-16 are pending in the application.
Election/Restrictions
Applicant's election of Species D, Embodiment of Fig. 6b, claims 1-16, in the reply filed on 12/02/2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). After a careful review of the claim set, it is obvious that claims 6-16 belongs to non-elected apparatus claims that were categorized in Species F, G and H (see restriction requirements of 08/06/2021). Since applicant elected Species D, Embodiment of Fig. 6b, therefore, claims 6-16 that belong to other non-elected Species are withdrawn.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/31/2022, 10/11/2021, 05/03/2021 and 07/26/2019 were filed before the mailing date of the office action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements were considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0254141 A1 (Roest).
Regarding claim 1, Roest discloses, a PUF-film comprising: a circuit structure (semiconductor device; Fig. 2; [0050]) comprising a plurality of circuit elements (C1 to C4), wherein the circuit structure is evaluable with respect to a plurality of electric capacitance values (capacitance values of C1, C2, 
	Note: The semiconductor structure of Fig. 2 can be used to find the capacitance between nodes (plurality of 30’) as well as individual capacitance (C1, C2, C3 and C4) between 30’ and node 20.

    PNG
    media_image1.png
    421
    552
    media_image1.png
    Greyscale

is evaluable with respect to a plurality of electric resistance (resistance values of R1 and R2) values of the plurality of circuit elements (R1 and R2) (Fig. 5; [0056]).

    PNG
    media_image2.png
    412
    580
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of two slightly different embodiments of Fig. 2 and Fig. 5 of Roest before him/her, to modify the teachings of PUF film evaluated in terms of capacitance of Fig. 2 and to include the teachings of PUF film evaluated in terms of resistance of Fig. 5 since having both capacitance and resistance evaluation capabilities in a single device would reduce manufacturing time and cost and improve the authentication process.

Regarding claim 2, Roest discloses, the PUF-film of claim 1, wherein the circuit structure (semiconductor device; Fig. 2; [0050]) comprises a first multitude of conducting traces (30’; top conductive layer) being arranged in a first trace layer (top layer) of the PUF-film, and comprises a second multitude of conducting traces (20; bottom conductive layer) being arranged in a second trace layer (bottom layer) (Fig. 2; [0050]), 

    PNG
    media_image1.png
    421
    552
    media_image1.png
    Greyscale

wherein the first multitude of conducting traces (30’) and the second multitude of conducting traces (20) overlap in a plurality of overlap regions (4 regions) in which first multitude of conductive traces (30’) is separated from the second multitude of conductive traces (20) by a dielectric (25; PZT layer; Fig. 2; [0049]) so as to form a corresponding plurality of capacitor structures (C1 to C4) in the overlap regions (Fig. 2; [0049] – [0050]), 
wherein the plurality of electric resistance values (value of the resistor) is arranged between ends (left and right) of the conductive traces (30) (Fig. 5; [0056]);

    PNG
    media_image2.png
    412
    580
    media_image2.png
    Greyscale

wherein each electric capacitance value (value of the capacitor) is based on at least a first (C1) and a second (C2) capacitor structure (Fig. 2; [0050]);
Note: This is a common technique to measure capacitance value accurately by eliminating some parasitic elements which are not part of the individual capacitor under test. The examiner also notes that the above limitation recites a ‘preferred method’ of measuring a capacitor. This preferred method does not define additional structural aspects of the claimed invention. The semiconductor device of Roest is capable of making the preferred measurements. As such, the examiner notes that since claims are the disclosure of applicant’s invention for which protection is sought, therefore, this preferred method is intrinsic to the claimed device. Thus, the limitation is considered taught by the prior art Roest. See MPEP 2114 (I). In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011). 
Regarding claim 4, Roest discloses, the PUF-film of claim 1, wherein the plurality of circuit elements (R1 and R2) comprises a plurality of conductive traces (30, left and right), wherein each conductive trace of the plurality of conductive traces comprises a first section (30, left) and a second section (30, right) being spaced from the first section (30, left), 2154212836.1U.S. Patent Application No. 16/375,355 Attorney File No.: 110971-9324.US01wherein the first section (30, left) and the second section (30, right) are accessible (from top side) for a measurement of an electric resistance value (value of the resistance) of the conductive trace between the first section and the second section (Fig. 5; [0056]).  

    PNG
    media_image2.png
    412
    580
    media_image2.png
    Greyscale


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Roest as applied to claim 2 and further in view of US 2006/0038257 A1 (Anzai).
Regarding claim 3, Roest teaches, the PUF-film according to claim 2, the first plurality of conducting traces (plurality of 30/30’; Fig. 2; [0043]) covers a first film region (27; silicon nitride layer; Fig. 2; [0044]); 


    PNG
    media_image1.png
    421
    552
    media_image1.png
    Greyscale

But Roest fails to teach explicitly, wherein the first plurality of conducting traces is meandered; and wherein the second plurality of conducing traces is meandered.
However, in analogous art, Anzai discloses, wherein the first plurality of conducting traces (407; meandering conductive trace; Fig. 7A; [0054]) is meandered; and wherein the second plurality of conducing traces (403/403A; interconnect film; Fig. 7B; [0055]) is meandered.
Note: Although Anzai did not show interconnect film 403/403A is meandered, it is obvious for a person with ordinary skill in the art to meander it as needed. This is how the mask layout of today’s In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). A person with ordinary skill in the art could meander the second plurality of conducing traces 403/403A if it is necessary without influencing the operation of the device. At that point, it would be considered obvious.

    PNG
    media_image3.png
    536
    580
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    359
    587
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Roest and Anzai before him/her, to modify the teachings of a PUF-film with regular straight conductive traces as taught by Roest and to include the teachings of meandered conductive traces as taught by Anzai since meandering conductive traces provide a very efficient and cost-effective device layout which eventually reduces manufacturing cost. Absent this important teaching in Roest, a person with ordinary skill in the art would be motivated to reach out to Anzai while forming a PUF-film of Roest. The examiner notes that in MPEP In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Roest as applied to claim 1 and further in view of US 4,743,275 A (Flanagan).
Regarding claim 5, Roest teaches, the PUF-film of claim 1, comprising a dielectric material (25; PZT layer; Fig. 2; [0049]) being arranged between the plurality of circuit elements (C1 to C4 between nodes 30’ and 20; Fig. 2; [0050]), 

    PNG
    media_image1.png
    421
    552
    media_image1.png
    Greyscale

But Roest fails to teach explicitly, wherein the dielectric material comprises a granule material being arranged in a stochastic distribution in the dielectric material so as to influence the plurality of electric capacitance values.  
However, in analogous art, Flanagan discloses, wherein the dielectric material (22; slab or sheet of a solid dielectric material; Fig. 2; col. 2, lines 30-41) comprises a granule material (23; granule of conductive or semiconductor material; Fig. 2; col. 2, lines 30-41), 
	Note: This is a well-known fact that dielectric material with granules can influence the dielectric constant and hence the capacitor value.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Roest and Flanagan before him/her, to modify the teachings of a PUF-film with a capacitor made of dielectric material as taught by Roest and to include the teachings of a dielectric material comprising a granule material as taught by Flanagan since granule material helps forming the dielectric material with suitable dielectric constant and absent this important teaching in Roest, a person with ordinary skill in the art would be motivated to reach out to Flanagan while forming a PUF-film of Roest. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).
But the combination of Roest and Flanagan fails to teach explicitly, the granules in the dielectric material being arranged in a stochastic distribution so as to influence the plurality of electric capacitance values.
However, the above limitation recites an ‘intended use’ and a ‘desired result’ of the device. This intended use or desired result of the devices does not define additional structural aspects of the claimed invention. The device of Flanagan is capable of arranging the granules in a stochastic distribution in the dielectric material to influence the plurality of electric capacitance values. As such, the examiner notes that since claims are the disclosure of applicant’s invention for which protection is sought, therefore, this intended use or desired result of the devices is intrinsic to the claimed device. Thus, the limitation is considered taught by the prior art Flanagan. See MPEP 2114 (II). Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).


Examiner’s Note
	The examiner included a few prior arts which were not used in the rejection but are relevant to the disclosure.
1. US 2020/0076622 A1 (Best) - A physically unclonable function circuit (PUF) is disclosed to generate a fingerprint value based on the uniqueness of the physical characteristics (e.g., resistance, capacitance, connectivity, etc.) of a tamper prevention (i.e., shielding) structure that includes through-silicon vias and metallization on the backside of the integrated circuit. The physical characteristics depend on random physical factors introduced during manufacturing. This causes the chip-to-chip variations in these physical characteristics to be unpredictable and uncontrollable which makes more difficult to duplicate, clone, or modify the structure without changing the fingerprint value.
2. US 2019/0028283 A1 (Sharifi) - A device is disclosed including circuit elements and electrical components that function as sources for physically unclonable function (PUF) data. PUF data may be acquired from the PUF sources and one or more error correction codes may be applied to the PUF data. The resulting PUF values may be used to generate information that may be used for device security operations such as encryption and tamper detection.
3. US 2018/0337791 A1 (Ammo) - A signal processing circuit is disclosed for generating a stable physical unclonable function (PUF) which is less 
4. US 2016/0334449 A1 (Teper) - An electronic circuit with protection against eavesdropping is disclosed, including a first circuit element embedded in the electronic circuit, a second circuit element embedded in the electronic circuit, one or more connection lines between the first circuit element and the second circuit element, a first monitoring unit in the first circuit element for measuring capacitance of at least one of the connection lines between the first circuit element and the second circuit element, wherein the first monitoring unit is configured to identify changes in capacitance of the connection lines and to initiate actions to prevent eavesdropping in response to identifying changes.
5. US2013/0233608 A1 (Feng) - An interconnect function array is disclosed including a first plurality of conductive lines on a substrate, an insulator layer over the first plurality of conductive lines and the substrate. Cavities are formed in the insulator layer that expose portions of the substrate and the first plurality of conductive lines. Deposit a conductive material in the 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S M SOHEL IMTIAZ/Examiner, Art Unit 2812                                                                                                                                                                                                        


03/07/2022